Citation Nr: 0628667	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-06 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to mustard gas exposure, and as secondary to 
service-connected gastrointestinal disability.

2.  Entitlement to an initial increased disability evaluation 
for superficial squamous cell carcinoma of the scalp and 
basal cell carcinoma on the face, currently rated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and June 2002 rating 
decisions of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

In October 2004, the veteran testified before a Veterans Law 
Judge via videoconference.  A transcript of the hearing is 
associated with the claims folder and has been reviewed.  

A motion to advance the veteran's case on the docket was 
received in November 2004 and granted in the same month. 

In a July 2006 letter, the Board advised the veteran that he 
had a right to another hearing because the Veterans Law Judge 
who conducted the October 2004 hearing is no long employed by 
the Board.  The veteran responded the following month and 
indicated that he did not want an additional hearing.  

The issue of entitlement to entitlement to service connection 
for diabetes mellitus, claimed as due to mustard gas 
exposure, and as secondary to service-connected 
gastrointestinal disability, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service connected superficial squamous cell 
carcinoma of the scalp and basal cell carcinoma on the face 
is manifested by three scars.  There is no evidence of severe 
disfigurement of the head or face; visible or palpable tissue 
loss, gross distortion, or asymmetry of one feature or paired 
set of features.  The veteran does not exhibit two or three 
characteristics of disfigurement.  

2.  The veteran has not submitted evidence tending to show 
that his service-connected squamous cell carcinoma of the 
scalp and basal cell carcinoma on the face requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for superficial squamous cell carcinoma of the scalp 
and basal cell carcinoma on the face have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.118, Diagnostic Codes 7800, 7818 (effective prior to, and 
since, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2003, January 2004, and June 
2004 letters.  Collectively, those letters informed the 
veteran to submit any additional information or evidence 
pertinent to the claim, informed him of the evidence required 
to substantiate his claim, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  The claims folder contains service medical 
records, evidence from the VA Medical Centers in Birmingham 
and Tuscaloosa, a color photograph, hearing transcript, and 
private medical evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he or his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.  

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's increased 
rating claims, no additional disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).


Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a February 2000 rating decision, the RO granted service 
connection for superficial squamous cell carcinoma to the 
scalp, secondary to mustard gas exposure, and assigned a 10 
percent evaluation under Diagnostic Code 7818, effective 
March 31, 1999.  The 10 percent evaluation has continued to 
the present.

Under the former version of Diagnostic Code 7818, new 
malignant growths of the skin are rated based on scars, 
disfigurement, etc., on the extent of constitutional symptoms 
and physical impairment.  38 C.F.R. § 4.118, Diagnostic Code 
7818 (1999).  

Under the former Diagnostic Code 7800, which contemplates 
disfigurement of the head, face, or neck, a 10 percent 
disability evaluation was warranted for moderate 
disfigurement of the head or face.  A 30 percent evaluation 
was warranted for severely disfiguring scars, especially if 
the scar produced a marked and unsightly deformity of the 
eyelids, lips or auricles.  A 50 percent evaluation was 
warranted for a scar which was completely disfiguring or 
resulted in an exceptionally repugnant deformity of one side 
of the face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).

Effective August 30, 2002, the schedule for rating skin 
disabilities was revised.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, et. seq. (2005).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the current version of Diagnostic Code 7818, malignant 
skin neoplasms (other than malignant melanoma) are rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805); or impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7818 (2005). 

While the essential element of Diagnostic Code 7800 remained 
disfigurement, as of August 30, 2002, the new criteria 
provide some clarifications and definitions which are useful 
in this context.  An 80 percent evaluation is warranted with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement a 50 
percent evaluation is warranted.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement warrant a 30 
percent evaluation.  One characteristic of disfigurement 
warrants the assignment of a 10 percent disability 
evaluation.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are: a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  Under 
note (3) the adjudicator is required to take into 
consideration unretouched color photographs when evaluating 
scars under these criteria.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2005).

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted under either the old or new rating 
criteria.  There is no objective evidence of severe 
disfigurement.  In fact, there was no evidence of 
disfigurement on July 2001 VA examination of the skin.  In 
the absence of severe disfigurement for service-connected 
superficial squamous cell carcinoma of the scalp and basal 
cell carcinoma on the face, a higher evaluation is not 
warranted under the former criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).

On March 2005 VA examination, there was evidence of three 
superficial scars.  The first scar was located on the vertex 
of the scalp.  It measured 1.2 x 0.4 cm and was described as 
white, atrophic and shiny.  The second scar was located on 
the left chin and measured 3 cm. x 0.2 cm; it was described 
as slightly depressed and flesh colored.  The third scar was 
located in the left preauricular area.  It measured 0.7 cm in 
diameter, and was described as erythematous, and slightly 
depressed.  With regard to all three scars, there was no 
evidence of pain, adherence to the underlying tissue, areas 
of erosion, inflammation, edema, or keloid formation.  There 
was also no induration, inflexibility, or limitation of 
motion associated with any of the scars.

On review, there is no medical evidence reflecting that the 
scars associated with the veteran's service-connected 
superficial squamous cell carcinoma of the scalp and basal 
cell carcinoma on the face have resulted in visible or 
palpable tissue loss, gross distortion, or asymmetry of one 
feature or paired set of features.  Further, there is only 
evidence of one characteristic of disfigurement; the scar in 
the preauricular is at least one quarter of an inch in 
diameter, measuring 0.7 cm. in diameter.  While there is 
evidence of slight depression of the scars on the veteran's 
chin and in the preauricular area, those scars do not exceed 
39- sq. cm.  Further, the scar on the scalp is hypo-
pigmented, atrophic, and shiny, but it also does not exceed 
39 sq. cm.  Thus, there is no evidence of two or three 
characteristics of disfigurement to warrant a higher 
evaluation.  38 C.F.R § 4.118, Diagnostic Code 7800 (2005).

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  However, at no 
time during the pendency of this appeal has the veteran's 
service-connected superficial squamous cell carcinoma of the 
scalp and basal cell carcinoma on the face been more than 10 
percent disabling.  As such, a staged rating is not 
warranted.

As the preponderance of the evidence is against the claim for 
a higher evaluation, the benefit-of- the-doubt doctrine does 
not apply; therefore, the claim for a higher evaluation must 
be denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected superficial 
squamous cell carcinoma of the scalp and basal cell carcinoma 
on the face and there is no indication that it has a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for superficial squamous cell carcinoma of the 
scalp and basal cell carcinoma on the face is denied.


REMAND

In February 2006, the Board referred the veteran's case to 
the Veterans Health Administration (VHA) in order to obtain 
an expert medical opinion with respect to the issue of 
entitlement to service connection for diabetes mellitus, 
claimed as due to mustard gas exposure, and as secondary to 
service-connected gastrointestinal disability.  This opinion 
was received by the Board in May 2006.  In the same month, 
the veteran was provided with a copy of the VHA opinion, and 
was asked to review the opinion and to indicate whether he 
had any additional evidence or argument to submit.  A copy of 
the "Medical Opinion Response Form" was received from the 
veteran in June 2006.  On this form, the veteran checked the 
box indicating that he was submitting argument and/or 
evidence, and he requested that the case be remanded to the 
RO for review.  Along with the form, the veteran submitted 
additional argument/evidence.  He also submitted further 
argument/evidence in July 2006.  Given the veteran's remand 
request, the Board finds that a remand is warranted in order 
for the RO to consider the additional evidence, to include 
the May 2006 VHA opinion, in the first instance. 

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue on 
appeal, to include consideration of the 
May 2006 VHA opinion, and additional 
argument/evidence submitted by the 
veteran, received in June and July 2006.  
If the determination remains unfavorable 
to the veteran, a supplemental statement 
of the case should be issued and the 
appropriate period for response provided.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


